Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.

Allowable Subject Matter
Claims 2-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims have been amended to require that the graphics pipeline comprises one or more processors, and when it is a plurality of processors, the communication paths between the processors consists essentially of one or more of an interconnect fabric, a high speed bus, or a point-to-point interconnect.  As discussed in the 12/7/20 Office Action (hereinafter OA), Akenine-Moller teaches a similar graphics pipeline to the claimed pipeline, including the write out fixed function stage receiving geometry data from which bounding volumes are generated as inputs to graphics processing stages, and vertex data is written to one or more write out buffers according .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT BADER/Primary Examiner, Art Unit 2619